        Case 1:19-cv-09014-LLS
        Case 1:19-cv-09014-LLS Document
                               Document 34
                                        33 Filed
                                           Filed 04/21/20
                                                 04/21/20 Page
                                                          Page 11 of
                                                                  of 20
                                                                     20




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK                      rsoc sn\Y
                                                                              DOCL'.\1£'.\T
                                                                              ELECTRO'.\ICALL Y FILED
------------------x                                                           DOC #: _ _ _ _--r--____,,--
ACLl INVESTMENTS LTD., ACL2
INVESTMENTS LTD., JORVIK MULTI-
                                                                              DA TE FILED:,      '(( 2-,   fz c
STRATEGY MASTER FUND, L.P., LDO XVII
INC., MACROSYNERGY TRADING MASTER
FUND LIMITED, NN (L) (for and on behalf ofNN                       No. 19-cv-09014-LLS
(L) EMERGING MARKETS DEBT (HARD
CURRENCY), NN (L) EMERGING MARKETS                                 STIPULATED
DEBT OPPORTUNITIES, and NN (L)                                     CONFIDENTIALITY
FRONTIER MARKETS DEBT (HARD                                        AGREEMENT AND
CURRENCY)), YORK CAPITAL                                           fPllOPeB~Btl
MANAGEMENT, L.P., YORK CREDIT                                      PROTECTIVE ORDER
OPPORTUNITIES FUND, L.P., YORK CREDIT
OPPORTUNITIES INVESTMENTS MASTER
FUND, L.P., and YORK MULTI-STRATEGY
MASTER FUND, L.P.,

                 Plaintiffs,

          V.

 BO LIV ARIAN REPUBLIC OF VENEZUELA,

                 Defendant.

------------------x

                    STIPULATED CONFIDENTIALITY AGREEMENT
                       AND WltSFSOIJl)l PROTECTIVE ORDER


       WHEREAS, all the parties to this action (collectively the "Parties" and individually a

"Party") request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure

26( c) to protect the confidentiality of nonpublic and sensitive information that they may need to

disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and
         Case 1:19-cv-09014-LLS
         Case  1:19-cv-09014-LLS Document
                                 Document 34
                                          33 Filed
                                             Filed 04/21/20
                                                   04/21/20 Page
                                                            Page 22of
                                                                   of 20
                                                                      20




       WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

       IT IS HEREBY ORDERED that any person subject to this Order-including without

limitation the Parties to this action, their representatives, agents, experts and consultants, all third

parties providing discovery in this action, and all other interested persons with actual or

constructive notice of this Order-will adhere to the following terms, upon pain of contempt:

1.     DEFINITIONS

        1.1     Action: The above-captioned action.


        1.2     Challenging Party:     A Party or Non-Party that challenges the designation of

information or items under this Order.


        1.3     CONFIDENTIAL Information or Items: Any information, document, or thing, or

portion of any document or thing that (x) has not been made public by the Producing Party or

Designating Party, and (y) that the Producing Party or Designating Party reasonably and in good

faith believes qualifies for protection under Federal Rule of Civil Procedure 26(c) and the cases

applying it, including:


        (a)     trade or business secrets or competitively sensitive technical, marketing,

                commercial, financial, sales, or other confidential business information not readily

                ascertainable through lawful means by the public or the Receiving Party;

        (b)     private or sensitive personal information;

        (c)     information recei vcd in confidence from third parties and as to which the Producing

                Party or Designating Party has an independent legal obligation of confidentiality;

        (d)     information kept confidential by law (including any statute or regulation);




                                                   2
                                Document 34
         Case 1:19-cv-09014-LLS Document 33 Filed 04/21/20 Page 3 of 20




       (e)     government information that is treated in a confidential manner and/ or protected by

               law from public disclosure, including but not limited to information concerning or

               relating to sensitive diplomatic issues, state secrets, or government administration;

               or

       (f)     information which the Producing Party otherwise believes in good faith is not

               covered by any of the proceeding categories but still is entitled to protection under

               Rule 26(c) of the Federal Rules of Civil Procedure.

       1.4     Designating Party: A Party or Non-Party that designates information or items that

it produces in disclosures or in responses to discovery as "CONFIDENTIAL" or "HIGHLY

CONFIDENTIAL-ATTORNEYS' EYES ONLY."

       1.5     Disclosure or Discovery Material:       All items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this Action, including but not limited to documents, electronically stored

information, answers to interrogatories, responses to requests for production, responses to requests

for admission, and transcripts of depositions and hearings ( or portions of such transcripts).

        1.6    "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" Information or

Items: Information which (a) the Designating Party reasonably and in good faith detennines is (a)

"CONFIDENTIAL" under Paragraph 1.3 above, and (b) if disclosed, is likely to cause significant

harm to the safety of an individual or the public or to the financial or governmental interests (if

applicable) of a Party or Non-Party.

       The Parties intend that the "HIGHLY CONFIDENTIAL- ATTORNEYS' EYES ONLY"

designation will be used only under these limited circumstances.




                                                  3
           Case 1:19-cv-09014-LLS Document
                                  Document 34
                                           33 Filed 04/21/20 Page 4 of 20




         1. 7    Non-Party: Any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this Action.


         1.8     Counsel: Inside Counsel and Outside Counsel.


         1.8.1   Inside Counsel: Attorneys employed by or on behalf of a Party to perform legal

functions for that Party on an exclusive basis, who are actively providing legal advice in connection

with, or supervising, the adjudication or evaluation of this Action.

         1.8.2   Outside Counsel: Attorneys who are not employees of a Party to this Action but are

retained to represent or advise a party to this Action and have appeared in this Action on behalf of

that party or are affiliated and/or associated with a law firm which has appeared on behalf of that

party.

         1.9     Party: Any party to this Action, including all of its officers, directors, employees,

consultants, and in-house counsel.


         1. 10   Producing Party:    A Party or Non-Party that produces Disclosure or Discovery

Material in this Action.


         1.11    Professional Vendors and Experts: Persons or entities that provide litigation support

services ( e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors, or outside experts including expert witnesses, consultants, economists, accountants,

and their professional and support staff who are actually engaged in assisting counsel in connection

with matters related to the resolution of the Action.


         1.12    Protected Material: Any Disclosure or Discovery Material that is designated as

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL- ATTORNEYS' EYES ONLY."


                                                   4
         Case 1:19-cv-09014-LLS Document 34
                                         33 Filed 04/21/20 Page 5 of 20




       1.13    Receiving Party: A Party that received Disclosure or Discovery Material from a

Producing Party.


       1.14    Republic: The Bolivarian Republic of Venezuela.


2.     SCOPE

       The protections conferred by this Order cover not only Protected Material (as defined

above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations,

or presentation by Parties or their Outside Counsel that might reveal Protected Material.

3.     DURATION

       Even after Final Disposition of this litigation, the confidentiality obligations imposed by

this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

order otherwise directs.   "Final Judgment" in the Action shall be deemed to have occurred upon

the final adjudication of all claims and defenses in this Action including the completion and

exhaustion of all appeals, rehearings, petitions, remands, trials, or reviews of this Action, and final

expiration of any time limit for filing any further appeals, petitions, motions, or applications for

extension of time for review permitted by applicable law. "Final Disposition" of the Action shall

be deemed to have occurred upon the later of Final Judgment or satisfaction of any money judgment

entered in this Action.    For a period of six (6) years after Final Disposition of this litigation, this

Court will retain jurisdiction to enforce the terms of this Order.


4.      DESIGN A TING PROTECTED MATERIAL

        4.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care



                                                    5
         Case 1:19-cv-09014-LLS
         Case 1:19-cv-09014-LLS Document
                                Document 34
                                         33 Filed
                                            Filed 04/21/20
                                                  04/21/20 Page
                                                           Page 66 of
                                                                   of 20
                                                                      20




to limit any such designation to specific material that qualifies under the appropriate standards.

To the extent it is practical to do so, the Designating Party must designate for protection only

those parts of material, documents, items, or oral or written communications that qualify-so that

other portions of the material, documents, items, or communications for which protection is not

warranted are not swept unjustifiably within the ambit of this Order.     Designations of material

for protection must be made in good faith.    Designations that are shown to be clearly unjustified

or that have been made for an improper purpose (e.g., to unnecessarily encumber or retard the

case development process or to impose unnecessary expenses and burdens on other parties) may

expose the Designating Party to sanctions.      If it comes to a Designating Party's attention that

information or items that it designated for protection do not qualify for protection at all or do not

qualify for the level of protection initially asserted, that Designating Party must promptly notify

all other Parties that it is withdrawing the inapplicable designation.

       4.2     Manner and Timing of Designations. Except as otherwise provided in this Order,

or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for

protection under this Order must be clearly so designated before the material is disclosed or

produced.

        Designation in conformity with this Order requires:

        (a)     For information in documentary or electronic form (e.g., paper or electronic

                documents, but excluding transcripts of depositions or other pretrial or trial

                proceedings), that the Producing Party affix the legend "CONFIDENTIAL" or

                "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" to each page or

                digital image that contains protected material or to the cover page of bound or

                grouped material.    If only a portion or portions of the material on a page qualifies




                                                   6
 Case 1:19-cv-09014-LLS
 Case 1:19-cv-09014-LLS Document
                        Document 34
                                 33 Filed
                                    Filed 04/21/20
                                          04/21/20 Page
                                                   Page 77 of
                                                           of 20
                                                              20




      for protection, the Producing Party also must clearly identify the protected

      portion(s) (e.g., by making appropriate markings in the margins).   A Party or Non-

      Party that makes original documents or materials available for inspection need not

      designate them for protection until after Outside Counsel for the inspecting Party

      has indicated which material it would like copied and produced.          During the

      inspection and before the designation, all of the material made available for

      inspection shall be deemed "HIGHLY CONFIDENTIAL- ATTORNEYS' EYES

      ONLY."       After Outside Counsel for the inspecting Party has identified the

      documents it wants copied and produced, the Producing Party must determine

      which documents, or portions thereof, qualify for protection under this Order.

      Then, before producing the specified documents, the Producing Party must affix the

      "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES

      ONLY" legend to each page or digital image that contains Protected Material.       A

      Party may designate documents produced by a Non-Party as "CONFIDENTIAL"

      or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY," to the extent

      appropriate, by notifying all other Parties of the designation within a reasonable

      period of time after the production of documents by the Non- Party.              For

      electronically stored information produced in some fonn other than digital image

      such as electronic files produced in native format, the Designating Party shall

      include a confidentiality legend in both the electronic file name and on any physical

      media such as a drive, and shall password-protect any such file or media before

      delivery.


(b)   For testimony given in deposition or in other pretrial or trial proceedings, if the



                                        7
Case 1:19-cv-09014-LLS
Case 1:19-cv-09014-LLS Document
                       Document 34
                                33 Filed
                                   Filed 04/21/20
                                         04/21/20 Page
                                                  Page 88 of
                                                          of 20
                                                             20




    Designating Party identifies on the record, before the close of the deposition,

    hearing, or other proceeding, or within thirty (30) days of receipt of the transcript

    from the court reporter, protected testimony as containing "CONFIDENTIAL" or

    "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" information, the

    entire transcript will be considered "HIGHLY CONFIDENTIAL - ATTORNEYS'

    EYES ONLY" for 30 days following the date of such testimony or proceeding ("30-

    day period"). After the 30-day period, if no Party has designated some or all of that

    deposition transcript as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -

    ATTORNEYS' EYES ONLY" under this Protective Order, the entire deposition,

    or those portions of the deposition not designated as confidential, will no longer be

    considered confidential.     If there is a dispute arising from the confidentiality

    designation of testimony given in deposition or in other pretrial or trial proceedings,

    the parties shall meet and confer in an attempt to resolve the dispute. Subject to the

    restrictions set forth in Paragraph 7 of this order, only authorized individuals who

    have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A) may

    be present during the deposition when "CONFIDENTIAL" or "HIGHLY

     CONFIDENTIAL - ATTORNEYS' EYES ONLY" material is being presented or

    discussed. The use of a document as an exhibit at a deposition shall not in any way

     affect its designation as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -

    ATTORNEYS' EYES ONLY."                  Any transcript that is prepared before the

     expiration of the 30-day period for designation shall be treated during that period as

     if it had been designated "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES

     ONLY" in its entirety unless otherwise agreed. After the expiration of that period,




                                       8
        Case 1:19-cv-09014-LLS
        Case 1:19-cv-09014-LLS Document
                               Document 34
                                        33 Filed
                                           Filed 04/21/20 Page
                                                          Page 9g of 20




              the transcript shall be treated only as actually designated.


       (c)    For information produced in some form other than documentary and for any other

              tangible items, the Producing Party must affix in a prominent place on the exterior

              of the container or containers in which the information or item is stored the legend

              "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES

              ONLY." If only a portion or portions of the information or item warrant protection,

              the Producing Party, to the extent practicable, shall identify the protected portion( s ).

              When possible, in order to minimize the likelihood of inadvertent disclosure of

              confidential information for any information transmitted by electronic means, the

              Producing Party shall make a good faith effort to place the appropriate

              confidentiality designation in the subject of any electronic mail message or other

              means of conveying the confidential information or on the title of the digital

              document or media through which it is conveyed or otherwise notify the Receiving

              Party of the fact that confidential information is being conveyed. A Party may

              designate information produced by a Non-Party as "CONFIDENTIAL" or

              "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY," to the extent

              appropriate, by notifying all other Parties of the designation within a reasonable

              period of time after the production of information by the Non-Party.


       4.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate qualified infonnation or items does not, standing alone, waive the Designating Party's

right to secure protection under this Order for such material. Any correction and notice of the

correction shall be made in writing, accompanied by substitute copies of each item, properly

marked with a suitable confidentiality designation.         A Receiving Party may challenge the


                                                  9
                                         33 Filed 04/21/20 Page 10 of 20
         Case 1:19-cv-09014-LLS Document 34



correction and the fact of late designation in accordance with paragraph 5 of this Order and until

such challenge is resolved by the Parties or the Court, the disputed material will be treated as

designated in the notice of correction. If no challenge is made, then within 10 calendar days of

receipt of substitute copies of the Disclosure or Discovery Material, the Receiving Party shall

destroy or return to counsel for the Producing Party all copies of such mis-designated Disclosure

or Discovery Material. No Party shall be deemed to have violated this Order if, prior to notification

of any later designation, such Disclosure or Discovery Material has been disclosed or used in a

manner inconsistent with the later designation. If the Disclosure or Discovery Material was filed

with the Court on the public record, the Party or Non-party that failed to make the designation shall

be entitled to move for appropriate relief.

5.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

        5.1      Timing of Challenges. Any Party may challenge a designation of confidentiality

at any time.

        5.2      Meet and Confer.     The parties shall meet and confer regarding any challenge to

confidentiality designations before raising those disputes with the Court.

        5.3      Judicial Intervention.       In the event the meet and confer does not resolve the

Parties' dispute, the moving party may raise the dispute to the Court consistent with the Court's

Individual Practices and the Local Rules.             The burden of proving the facts supporting

confidentiality of designated Disclosure or Discovery Materials in any such challenge proceeding

shall be on the Designating Party.   Frivolous challenges, and those made for an improper purpose

(e.g., to harass or impose unnecessary expenses and burdens on the other parties) may expose the

Challenging Party to sanctions.           Unless the Designating Party has expressly waived the

confidentiality designation or until the Court has ruled on the disputed at-issue designation, all




                                                    10
        Case 1:19-cv-09014-LLS
        Case 1:19-cv-09014-LLS Document
                               Document 34
                                        33 Filed
                                           Filed 04/21/20 Page
                                                          Page 11
                                                               11 of 20
                                                                     20




parties shall continue to afford the material in question the level of protection designated by the

Producing Party.

6.     ACCESS TO AND USE OF PROTECTED MATERIAL

       6.1      Basic Principles. Protected Material may be disclosed only to the categories of

persons and under the conditions described in this Order.       After Final Judgment and Final

Disposition of this Action as defined in paragraph 3, a Receiving Party and its Outside Counsel

must comply with the provisions of paragraph 11 below (FINAL JUDGMENT AND FINAL

DISPOSITION). Protected Material must be stored and maintained at a location and in a secure

manner that ensures that access is limited to the persons authorized under this Order.

       6.2      Disclosure of "CONFIDENTIAL" Information or Items.              Unless otherwise

ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated "CONFIDENTIAL" only to:

       (a)      the Receiving Party's Outside Counsel, as well as employees of said Outside

                Counsel to whom it is reasonably necessary to disclose the information for this

                litigation;

       (b)      Inside Counsel who are required in good faith to provide material assistance in

                the resolution of this Action; provided that Inside Counsel shall be first required

                to sign the "Acknowledgment and Agreement to Be Bound" (Exhibit A);

        (c)     Professional Vendors and Experts engaged by Outside Counsel for purposes of

                resolving this Action; provided that such persons shall be first required to sign

                the "Acknowledgment and Agreement to Be Bound" (Exhibit A);

        (d)     the Parties and the directors, officers, and employees who are assisting with or

                making decisions concerning this Action, only to the extent deemed reasonably




                                                 11
              1:19-cv-09014-LLS Document
         Case 1:19-cv-09014-LLS Document 34
                                         33 Filed 04/21/20 Page
                                                           Page 12 of 20




                  necessary by the Receiving Party's Counsel for the purpose of assisting in the

                  prosecution or defense of the Action for use in accordance with this Order;

        (e)       the Court and its personnel, including any special master appointed by the Court;

        (f)       court reporters and their staff;

        (g)       any deponent may be shown or examined on any information, document or thing

                  designated "CONFIDENTIAL" if it appears that the witness authored or received

                  a copy of it, or knew the information described therein, or was employed by the

                  Producing Party at the time the information, document or thing was created, or if

                  the Producing Party consents to such disclosure, provided that any deponent who

                   is no longer employed by the Producing Party shall be first required to sign the

                  "Acknowledgment and Agreement to Be Bound" (Exhibit A);

        (h)        any other person as to whom the Designating Party has consented to disclosure

                   in advance;

        (i)        such other persons as the parties may agree or may be ordered by the Court; and

        (i)        any mediator or settlement officer, and their supporting personnel, mutually

                   agreed upon by any of the Parties engaged in settlement discussions.

        6.3        Disclosure of "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY"

Infom1ation or Items. Disclosure or Discovery Material designated "HIGHLY CONFIDENTIAL

- ATTORNEYS' EYES ONLY" can be viewed only by the persons identified in paragraphs

6.2(a), (b), (c), (e), (f), (g), (h), and (i).

        Notwithstanding this provision, before the Receiving Party discloses any Disclosure or

Discovery Material designated "HIGHLY CONFIDENTIAL- ATTORNEYS' EYES ONLY" to

any experts including expert witnesses, consultants, economists, and accountants, the Receiving




                                                     12
        Case 1:19-cv-09014-LLS Document 34
                                        33 Filed 04/21/20 Page 13 of 20




Party must notify in writing the Outside Counsel for the Designating Party (by email, if possible).

Such notification must provide the full name, title, and business address of the expert and identify

with specificity the Protected Material that the Receiving Party seeks to disclose to the expert. If

the Designating Party timely seeks a protective order, the Receiving Party shall not produce any

Protected Material to the expert until the Court has had an opportunity to consider the parties'

respective positions and provide instructions. A request for a protective order shall be deemed

timely if sought within ten (10) calendar days of the written notice required by this provision.

       6.4       Filings with the Court.    A Party wishing to file in court any Disclosure or

Discovery Material designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" -

ATTORNEYS' EYES ONLY" by another Party must follow the procedures for filing under seal

or with redactions set forth in the Court's Individual Practices.

       6.5       Hearings or trial. A Party that intends to present Protected Material at a hearing

or trial shall bring that issue to the attention of the Court and the Parties without disclosing the

Protected Material. The Court may thereafter make such orders as are necessary to govern the

use of Protected Material, including, in its discretion, instructing the court reporter to separately

transcribe the corresponding testimony and place the following words on the cover of the

transcript: "This transcript contains information subject to a Protective Order and shall be used

only in accordance therewith," and conducting proceedings in camera.

        6.6      Parties' Own Use. This Order shall not apply to and does not restrict any Party's

use, for any purpose, of its own Protected Material.

        6.7      Legal Advice.      This Order shall not restrict any attorney who is a qualified

recipient under the terms of Paragraph 6.2 and/or 6.3 from rendering advice to his or her client

that is a Party, and in the course thereof, from generally relying on his or her examination of any




                                                  13
                                        34 Filed
        Case 1:19-cv-09014-LLS Document 33
        Case                               Filed 04/21/20
                                                 04/21/20 Page
                                                          Page 14 of 20
                                                                     20



material described in this Order. In rendering such advice or in otherwise communicating with

the client, the attorney shall not disclose directly or indirectly the content of any protected

material of another Party or Non-Party where such disclosure would not otherwise be permitted

under the terms of this Order.

7.     PROTECTED MATERIAL SUBPOENAED, ORDERED, OR REQUIRED BYLAW
       TO BE PRODUCED

       If a Receiving Party or its Outside Counsel is required by law to use or disclose any

Protected Material for a purpose other than resolution of this Action, or is served with a subpoena,

order, or request by any court, administrative agency, legislative body, or other person for

disclosure of any Protected Material, the Receiving Party must:

       (a)      promptly notify in writing the Outside Counsel for the Designating Party (by email,

                if possible).    Such notification must include a copy of the subpoena, order or

                request, if applicable and if permitted by law;

        (b)     promptly notify in writing the party who caused the subpoena, order or request that

                some or all of the material is subject to this Order. Such notification shall include

                a copy of this Order; and

        ( c)    cooperate with respect to all reasonable procedures sought to be pursued by the

                Designating Party whose Protected Material may be affected.

        If the Designating Party timely seeks a protective order, the Receiving Party shall not

produce any Protected Material until the Court has had an opportunity to consider the parties'

respective positions and provide instructions. A request for a protective order shall be deemed

timely if sought within ten (10) calendar days of the written notice required by subparagraph (a).




                                                 14
        Case 1:19-cv-09014-LLS
        Case 1:19-cv-09014-LLS Document
                               Document 34
                                        33 Filed
                                           Filed 04/21/20 Page
                                                          Page 15
                                                               15 of
                                                                  of 20
                                                                     20



8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a Receiving Party or Outside Counsel for the Receiving Party learns that, by inadvertence

or otherwise, it has disclosed Protected Material to any person or in any circumstance not

authorized under this Order, the Receiving Party or Outside Counsel for the Receiving Party must

immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use its

best efforts to retrieve all unauthorized copies of the Protected Material, ( c) inform the person or

persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request

such person or persons to execute the "Acknowledgment and Agreement to Be Bound" that is

attached hereto as Exhibit A.    This shall not limit any remedies that the Designating party may

have for disclosure of Protected Material.

9.     INADVERTENT PRODUCTION                        OF       PRIVILEGED         OR     OTHERWISE
       PROTECTED MATERIAL

       When a Producing Party gives notice to Receiving Parties that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b )(5)(B). This provision

is not intended to modify whatever procedure may be established in an e-discovery order that

provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

502( d) and ( c), the parties hereby reach an agreement that the inadvertent disclosure of a

communication or inforn1ation covered by the attorney-client privilege or work product protection

shall not waive the privilege or protection.

10.     MISCELLANEOUS

        10.1   Right to Further Relief.      Nothing in this Order abridges the right of any person to

seek its modification by the Court in the future.        The Parties expressly reserve all rights to seek

further protection.



                                                    15
        Case
        Case 1:19-cv-09014-LLS
             1:19-cv-09014-LLS Document
                               Document 34
                                        33 Filed
                                           Filed 04/21/20 Page
                                                          Page 16
                                                               16 of
                                                                  of 20
                                                                     20




        10.2     Right to Assert Other Objections.      By stipulating to the entry of this Protective

Order no Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Order.        Similarly, no Party waives any

right to object on any ground to use in evidence of any of the material covered by this Order.

        10.3     No Modification of Privileges.    Except as provided in Paragraph 9, nothing in this

Order shall modify the law regarding the attorney-client privilege, the attorney work product

doctrine, the joint defense privilege, the common interest privilege, and any other applicable

privilege or reason for non-disclosure with respect to trade secrets, confidential information or other

sensitive information to the extent such privilege or protection exists under applicable law.

11.     FINAL JUDGMENT AND FINAL DISPOSITION

        Unless otherwise ordered or agreed in writing by the Producing Party, within one year and

ninety (90) days after Final Judgment, as defined in Paragraph 3, each Receiving Party, Outside

Counsel for the Receiving Party, and Professional Vendors and Experts, as the case may be, must

return all Protected Material to the Producing Party or destroy such material. In addition, unless

otherwise ordered or agreed in writing by the Producing Party, within one year and ninety (90)

days after Final Disposition of this Action, as defined in Paragraph 3, each Receiving Party,

Outside Counsel for the Receiving Party, and Professional Vendors and Experts, as the case may

be, must return all Protected Material to the Producing Party or destroy such material.

        As used in this subdivision, "all Protected Material" includes all copies, abstracts,

compilations, summaries, and any other format reproducing or capturing any of the Protected

Material but docs not include any document filed with the court on the public record or offered in

evidence in a public proceeding. Whether the Protected Material is returned or destroyed, the

Receiving Party or Outside Counsel for the Receiving Party, as the case may be, must submit a




                                                  16
        Case 1:19-cv-09014-LLS
        Case 1:19-cv-09014-LLS Document
                               Document 34 Filed 04/21/20 Page
                                        33 Filed          Page 17
                                                               17 of
                                                                  of 20
                                                                     20




written certification to the Producing Party (and, if not the same person or entity, to the Designating

Party) by the applicable deadline that ( 1) identifies (by category or bates range, where appropriate)

all the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party,

Outside Counsel for the Receiving Party, and any Professional Vendors and Experts, as applicable,

has not retained any copies, abstracts, compilations, summaries or any other format reproducing

or capturing any of the Protected Material.

       Notwithstanding this provision, Outside Counsel may retain Protected Material for more

than one year and ninety (90) days after Final Judgment or Final Disposition if Outside Counsel:

(1) certifies to the Court and establishes to the Court's satisfaction the existence of a reasonable,

good-faith legal requirement that prohibits the return or destruction of Protected Material, and (2)

further certifies to the Court that any Protected Material not returned or destroyed shall remain

confidential pursuant to this Order until such time as Outside Counsel may return or destroy the

Protected Material. Outside Counsel also are entitled to retain, without any certification to the

Court, an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

product, and consultant and expert work product, even if such materials contain Protected Material.

Any such Protected Material shall remain subject to this Protective Order as set forth in Paragraph

3.




                                                   17
       Case
       Case 1:19-cv-09014-LLS Document
                              Document 33
                                       34 Filed
                                          Filed 04/21/20
                                                04/21/20 Page
                                                         Page 18
                                                              18 of
                                                                 of 20
                                                                    20



IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated: April 21, 2020
       New York, New York
                                       SULLIVAN & CROMWELL LLP

                                          Isl Joseph E. Neuhaus
                                       Joseph E. Neuhaus
                                       Sergio J. Galvis
                                       James L. Bromley
                                       125 Broad Street
                                       New York, New York 10004
                                       Telephone: (212) 558-4000
                                       Facsimile: (212) 558-3588
                                       neuhausj@sullcrom.com
                                       galviss@sullcrom.com
                                       bromleyj@sullcrom.com

                                       Angela N. Ellis
                                       1700 New York Avenue, N.W. Suite 700
                                       Washington, D.C. 20006-5215
                                       Telephone: 202-956-7500
                                       Facsimile: 202-293-6330
                                       ellisan@sullcrom.com

                                       Counsel for Defendant




                                      18
       Case
       Case 1:19-cv-09014-LLS Document 33
                                       34 Filed
                                          Filed 04/21/20
                                                04/21/20 Page
                                                         Page 19 of 20
                                                                    20



Dated: April 21, 2020
       New York, New York
                                     ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                     UNTEREINER & SAUBER LLP

                                     Isl Joshua S. Bolian
                                     Gary A. Orseck (pro hac vice)
                                     Joshua S. Bolian
                                     2000 K Street, N.W.
                                     Washington, DC 20006
                                     Telephone: (202) 775-4500
                                     Facsimile: (202) 775-4510
                                     Email: jbolian@robbinsrussell.com

                                     Attorneys.for Plaintiffs




PURSUANT TO STIPULATION, IT IS SO ORDERED.

Dated: ApriI2-I, 2020
       New York, New York



                                       Hon. Louis L. Stanton
                                       United States District Judge




                                      19
        Case 1:19-cv-09014-LLS Document 34
                                        33 Filed
                                           Filed 04/21/20 Page 20 of 20




                                            EXHIBIT A

                ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

               I, _ _ _ _ _ _ _ _ _ _ [print or type full name], of
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [print or type full address], declare under penalty of
perjury that I have read in its entirety and understand the Stipulated Confidentiality Agreement
and Protective Order that was issued by the United States District Court for the Southern District
of New York on [date] in the case of A CLI Investments Ltd., et al. v. The Bolivarian Republic of
Venezuela, No. l 9-cv-09014 (LLS) (S.D.N.Y.). I agree to comply with and to be bound by all
the terms of this Stipulated Confidentiality Agreement and Protective Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and punishment in the
nature of contempt. I solemnly promise that I will not disclose in any manner any information or
item that is subject to this Stipulated Confidentiality Agreement and Protective Order to any
person or entity except in strict compliance with the provisions of this Order.

                I further agree to submit to the jurisdiction of the United States District Court for
the Southern District of New York for the purpose of enforcing the terms of this Stipulated
Confidentiality Agreement and Protective Order, even if such enforcement proceedings occur
after termination of this action.

Date: - - - - - - - - - -

City and State where sworn and signed:

Printed name: - - - - - - - - - -

Signature: _ _ _ _ _ _ _ _ __




                                                  20
